      Case: 1:19-cv-02386 Document #: 9 Filed: 05/27/19 Page 1 of 3 PageID #:23



                              UNITED STATES DISTRICT COURT
                              NORTHER DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Keith F. Bell, Ph.D.,                                  )
                                       Plaintiff,       )
                                                        ) Case No. 1:19-cv-02386
                                                        )
                                       v.               ) Judge Robert M. Dow Jr.
                                                        )
 Chicago Cubs Baseball Club,                            ) Mag. Judge Susan E. Cox
 LLC and Joshua Lifrak                                  )
                                       Defendants.      )

                                            Initial Status Report

Plaintiff, Keith F. Bell, Ph.D. (“Dr. Bell” or “Plaintiff’) hereby files this Initial Status Report

pursuant to the Standing Order Regarding Initial Status Reports [Dkt. 4].

1. In this Initial Status Report, Plaintiff provides the following information:

        a. The undersigned Adam E. Urbanczyk is attorney of record for Plaintiff. An attorney has

            not filed an appearance on behalf of either Defendant, however counsel for Plaintiff has

            spoken with Mr. Kal K. Shah, of Benesch, Friedlander, Coplan & Aronoff LLP, who has

            confirmed representation of both Defendants and who agreed to waive service of

            process (waiver was sent on April 11, 2019). Plaintiff is in the process of identifying one

            or more attorneys expected to try the case. Mr. C. Ashley Callahan and Mr. Joshua G.

            Jones, of The Law Offices of C. Ashley Callahan, P.C. and The Law Office of Joshua G.

            Jones, respectively, intend to move for pro hac vice admission on behalf of Plaintiff.

        b. The basis for federal jurisdiction is 28 U.S.C. §§ 1331, 1338(a) in that Plaintiff’s claims

            arise under an act of Congress relating to copyrights. This Court also has diversity

            jurisdiction in this case pursuant to 28 U.S.C. § 1332(a)(1) because Plaintiff and

            Defendants are from different states and the amount in controversy exceeds $75,000.




                                                                                                Page 1 of 3
Case: 1:19-cv-02386 Document #: 9 Filed: 05/27/19 Page 2 of 3 PageID #:24



 c. Plaintiff’s claims relate to the Defendants’ infringement of Plaintiff’s registered copyright

     in the book Winning Isn’t Normal. [Dkt. 1-1].

 d. Counsel for Defendants, Mr. Kal K. Shah, has agreed to waive service of process for

     both Chicago Cubs Baseball Club LLC and Joshua Lifrak. Each Defendant’s answer is

     due June 10, 2019.

 e. The principal legal issues in the case include, without limitation: (i) whether Plaintiff

     owns a valid copyright in the book Winning Isn’t Normal; (ii) whether Defendant Lifrak’s

     copying of an excerpt of the book Winning Isn’t Normal infringed Plaintiff’s valid

     copyright; and (iii) whether Defendant Chicago Cubs Baseball Club LLC is also liable for

     Defendant Lifrak’s infringement.

 f. The principal factual issues in the case include, without limitation: (i) whether Defendant

     Lifrak’s infringing conduct was done willfully; and (ii) whether Defendant Lifrak’s

     infringing conduct, occurred in the course of his employment with Defendant Chicago

     Cubs Baseball Club LLC.

 g. Plaintiff has not demanded a jury trial.

 h. No discovery has yet been taken; counsel for Defendants has yet to file an appearance

     and Defendants’ response to the Complaint is due June 10, 2019.

 i. At this stage, in light of Defendants not yet being represented by counsel of record and

     their responses to the Complaint being outstanding, the earliest date the parties would be

     ready for trial is not reasonably ascertainable; however, Plaintiff reasonably estimates that

     trial may require four (4) days.

 j. Plaintiff does not consent to proceed before the Magistrate Judge at this time.

 k. The parties have not engaged in any settlement discussions.

 l. Plaintiff does not request a settlement conference at this time.



                                                                                      Page 2 of 3
        Case: 1:19-cv-02386 Document #: 9 Filed: 05/27/19 Page 3 of 3 PageID #:25




Dated          May 27, 2019

                                               Respectfully submitted,

                                               /s/Adam E. Urbanczyk
                                               AU LLC
                                               564 W. Randolph St. 2nd Floor
                                               Chicago, IL 60661
                                               adamu@au-llc.com
                                               Ph.    (312) 715-7312
                                               Fax    (312) 646-2501
                                               ARDC No. 6301067

                                               C. Ashley Callahan (pro hac vice to be filed)
                                               Law Offices of C. Ashley Callahan, P.C.
                                               The Haehnel Building
                                               1101 East 11th Street
                                               Austin, TX 78702
                                               Ph.     (512) 817-3977
                                               Fax     (512) 287-3127
                                               acallahan@callahanlawoffices.com

                                               Joshua G. Jones (pro hac vice to be filed)
                                               The Law Office of Joshua G. Jones
                                               609 Castle Ridge Road, Ste. 450
                                               Austin, TX 78746
                                               Ph.     (512) 552-6123
                                               jjones@jgjoneslaw.com

                                               Attorneys for Plaintiff




                                                                                   Page 3 of 3
